Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 9, 2014

                                    No. 04-13-00261-CV

  John E. FITZGIBBON, Sr., The Fitzgibbon Family Partnership, Ltd., and Rita Fitzgibbon,
                                      Appellants

                                              v.

                                     Janice F. HUGHES,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2010CVF001577-D1
                         Honorable Jose A. Lopez, Judge Presiding

                                       ORDER
        On July 30, 2014, this court issued a memorandum opinion reversing the judgment of the
trial court and remanding the case to the trial court for further proceedings. On September 5,
2014, appellants filed an unopposed motion to expedite mandate pursuant to TEX. R. APP. P.
18.1(c) requesting that the mandate be issued immediately. The motion is GRANTED. The
clerk of the court is instructed to issue the mandate immediately. See TEX. R. APP. P. 18.1(c).



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court